NUMBER 13-14-00245-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

HECTOR VARGAS HERNANDEZ,                                                      Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 103rd District Court
                         of Cameron County, Texas.


                          ORDER OF ABATEMENT
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

       This cause is before the Court on appellant’s motion to extend time to prepare and

file brief. Appellant requests that this Court grant a 60 day extension to allow appellant’s

family to obtain funds to pay the remaining fee for the reporter’s record.

       Having considered appellant’s motion and the documents on file, we GRANT
appellant’s motion and the appeal is ABATED.          This appeal will be reinstated upon

receipt of the reporter’s record and further order of this Court.

       IT IS SO ORDERED.

                                                         PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
7th day of November, 2014.




                                              2